EXHIBIT 10.4 AIRCRAFT SECURITY AGREEMENT This AIRCRAFT SECURITY AGREEMENT ("Agreement"), dated as of this day of, 2008, between Hugh H. Williamson, individually, and landpixx, LLC, a limited liability company organized and existing under the laws of the State of Colorado ("Debtor"), and Bank of the West ("Lender"). In consideration of the mutual agreements contained herein, the parties hereto agree as follows: SECTION 1. DEFINITIONS 1.1 Defined Terms. As used in this Agreement the following terms shall have the following meanings, unless the context otherwise requires (such terms to be equally applicable to both singular and plural forms of the terms defined): "Agreement", "hereof, "hereto" "hereunder". and words of similar import shall mean this Aircraft Security Agreement, as the same may from time to time be amended, modified or supplemented. "Aircraft" shall mean (i) the Airframe, (ii) the Engines, (iii) to the extent applicable, the Records and (iv) all avionics and all other accessories, and all additions, accessions, alterations, modifications, Parts, repairs and attachments now or hereafter affixed thereto or used in connection therewith, and all replacements and substitutions for any of the foregoing. "Airframe" shall mean (i) the Aircraft described on Exhibit B hereto, and, unless the context requires otherwise, shall not include the Engines from time to time installed thereon and (ii) any and all Parts from time to time incorporated in, installed on or attached to such Aircraft and any and all Parts removed therefrom so long as such Parts remain subject to the security interest granted to Lender in accordance with the applicable terms of this Agreement after removal from the Aircraft. "Business Day" shall mean a day other than a Saturday, Sunday or legal holiday under the laws of the State of California. "Closing Date" shall mean the date on which the Loan is made pursuant hereto. "Collateral" shall mean the Aircraft and any Proceeds thereof. "Commitment" shall mean the obligation of Lender to make the Loan in the aggregate amount specified in Section 2.1 of this Agreement. "Cost" shall mean, with respect to the Aircraft (and all Parts thereof), the respective manufacturer's or supplier's invoiced purchase price therefor (after giving effect to any discount or other reduction) payable by Debtor, which amount shall be set forth in the Schedule together with all costs of conversion of the Aircraft to a cargo carrying configuration and Engine overhaul reasonably satisfactory to Lender. - 1 - "Debtor" as defined in the introductory paragraph to this Agreement. "Engine" shall mean (i) each of the engines and propellers described and listed on Exhibit B hereto and originally installed on the Airframe whether or not thereafter installed on such Airframe or any other airframe from time to time, (ii) any engine or propeller which may from time to time be substituted for an Engine; and (iii) in each case set forth in clauses (i) and (ii) hereof, with any and all Parts incorporated in or installed on or attached to such Engine, propeller or any and all Parts removed therefrom so long as such Parts remain subject to the security interest granted to Lender in accordance with the applicable terms of this Agreement after removal from the Aircraft and/or Engine. "Event of Default" as defined in Section 7 of this Agreement. "Event of Loss" with respect to the Aircraft, the Airframe or any Engine shall mean any of the following events with respect to such property (i) loss of such property or the use thereof due to theft, disappearance, destruction, damage beyond repair or rendition of such property permanently unfit for normal use for any reason whatsoever, (ii) any damage to such property which results in an insurance settlement with respect to such properly on the basis of a total loss or constructive total loss; (iii) the condemnation, confiscation or seizure of, or requisition of title to or use of, such property by the act of any government (foreign or domestic) or of any state or local authority or any instrumentality or agency of the foregoing ("Requisition of Use") (iv) as a result of any rule, regulation, order or other action by any government (foreign or domestic) or governmental body (including, without limitation, the FAA or any similar foreign governmental body) having jurisdiction, the use of such property shall have been prohibited, or such property shall have been declared unfit for use, for a period of six (6) consecutive months, unless Debtor, prior to the expiration of such six-month period, shall have undertaken and, in the opinion of the Lender, shall be diligently carrying forward all steps which are necessary or desirable to permit the normal use of such property by Debtor or, in any event, if use shall have been prohibited, or such property shall have been declared unfit for use, for a period of twelve (12) consecutive months, (v) with respect to an Engine, the removal (and non-replacement) thereof from the Airframe for a period of six (6) months or longer, whether or not such Engine is operational (provided that any replacement Engine shall be of comparable quality and value to the replaced Engine and shall be subject to a first lien and security interest in favor of the Lender pursuant to documentation satisfactory to the Lender, at the sole cost and expense of the Debtor); or (vi) such property shall be returned to the manufacturer, other than for modification in the event of patent infringement or for repair or replacement (any such return being herein referred to as a "Return to Manufacturer"). The date of such Event of Loss shall be the date of such theft, disappearance, destruction, damage, Requisition of Use, prohibition, unfitness for use for the stated period, removal for the stated period or Return to Manufacturer. An Event of Loss with respect to the Aircraft shall be deemed to have occurred if an Event of Loss occurs with respect to the Airframe. An Event of Loss with respect to any Engine shall not, without loss of the Airframe, be deemed an Event of Loss with respect to the Aircraft. "FAA" shall mean the Federal Aviation Administration. - 2 - "Installment Payment Date" shall mean each date set forth in the Note on which an installment of principal and/or interest is due and payable under the Note. "Interest Rate" shall have the meaning set forth therefore in the Note. "Late Charge Rate" shall mean a rate equal to the lower of five percent (5%) per month or the highest rate permitted by applicable law. "Lender" as defined in introductory paragraph to this Agreement. "Liens" shall mean liens, mortgages, security interests, pledges, title retentions, charges, financing statements or other encumbrances of any kind whatsoever. "Loan" shall mean the loan made by Lender pursuant to this Agreement. "Note" shall mean the promissory note of Debtor evidencing the Loan, as described in Section 2.2 of this Agreement in substantially the form attached hereto as Exhibit A. "Obligations" shall mean (i) the aggregate unpaid principal amount of, and accrued interest on, the Note; (ii) all other obligations, indebtedness, duties and liabilities of Debtor, now existing or hereafter incurred under, arising out of, or in connection with this Agreement or the Note; and (iii) any and all other obligations, indebtedness, duties and liabilities of any kind whatsoever of Debtor to Lender, whether now existing or hereafter incurred or from time to time reduced and thereafter increased. "Parts" shall mean all appliances, avionics, parts, instruments, appurtenances, accessories, furnishings and other equipment of whatever nature (other than complete Engines), which may from time to time be incorporated or installed in or attached to the Airframe or any Engine or so long as such Parts remain subject to the security interest granted to Lender in accordance with the applicable terms of this Agreement after removal from the Aircraft and/or Engine. "Person" shall mean any individual, corporation, partnership, limited liability company, joint venture, joint stock company, trust, trustee(s) of a trust, unincorporated organization, or government or governmental authority, agency or political subdivision thereof. "Prepaid Principal Amount" shall mean the unpaid principal amount of the Note together with any fees, charges and/or expenses due in connection therewith other than interest. "Proceeds" shall have the meaning assigned to it in the UCC, and in any event, shall include, but not be limited to, any and all rents, payments and other amounts of any kind whatsoever due or payable under or in connection with the Aircraft, including, without limitation, (a) any and all proceeds of any insurance, indemnity, warranty or guaranty payable to Debtor from time to time with respect to the Aircraft, (b) any and all payments (in any form whatsoever) made or due and payable to Debtor from time to time in connection with any requisition, confiscation, condemnation, seizure or forfeiture of the Aircraft by any governmental body, authority, bureau or agency or any other person (whether or not acting under color of - 3 - governmental authority), and (c) any and all other rents or profits or other amounts from time to time paid or payable under or in connection with the Aircraft. "Records" means any and all logs, manuals, certificates, date and inspection, modification, maintenance, engineering, technical and overhaul records (including all computerized data, records and materials of any kind whatsoever) with respect to the Aircraft, including, without limitation, all records required to be maintained by the FAA or any other governmental agency or authority having jurisdiction with respect to the Aircraft or any manufacturer or supplier of the Aircraft (or any part thereof). "Schedule" shall mean the Schedule to be executed and delivered by Debtor in substantially the form of Exhibit B attached hereto. "UCC" shall mean the Uniform Commercial Code as from time to time in effect in any applicable jurisdiction. 1.2Accounting Terms. All accounting terms not specifically defined herein shall be construed in accordance with generally accepted accounting principles. SECTION 2. AMOUNT AND TERMS OF LOAN. 2.1Commitment.Subject to the terms and conditions of this Agreement, Lender agrees to make a Loan to Debtor in a principal amount of $1,352,612.00.The obligation of Lender to make the Loan hereunder shall terminate on May 28, 2008. Debtor shall give Lender at least three Business Days' prior written notice of the date and amount of the proposed Loan. 2.2The Note. The Loan shall be evidenced by a promissory note of Debtor substantially in the form of Exhibit A hereto, with appropriate insertions therein as to amounts and dates. The Note shall (i) be dated the date on which the Loan evidenced thereby is made; (ii) be for the term specified in the Note; (iii) be stated to mature in sixty (60) consecutive monthly installments, which installments will be payable on the dates and in the amounts set forth in such Note; and (iv) bear interest from the date thereof on the unpaid principal amount thereof at the Interest Rate until such amount shall become due and payable (whether at the stated maturity thereof, by acceleration or otherwise). In addition, Debtor shall pay interest on such delinquent payment from ten (10) days after the due date until paid in full at the Late Charge Rate. 2.3Prepayment. (a)In the event that the Aircraft shall suffer an Event of Loss, within thirty (30) days after the occurrence of such Event of Loss, the Debtor shall prepay the Note in full. On the date of prepayment, the Debtor shall pay to Lender a yield maintenance fee in an amount computed and/or calculated as follows: (b)Upon (i) payment in full of the foregoing prepayment amounts, as applicable, or (ii) the payment of the Note in full in accordance with its terms and (iii) so long as no Event of Default has occurred and is continuing and if there are no other sums outstanding - 4 - pursuant to this Agreement and (iv) Debtor has fully performed each and all of its obligations and duties hereunder, the Aircraft shall be released from the security interest of this Agreement. (c)Except as provided in this paragraph 2,3 or in the Note, the Note may not be prepaid in whole or in part. 2.4 Use of Proceeds.
